Citation Nr: 1533217	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-17 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right leg muscle injury residuals (sprain).

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to February 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A June 2008 rating decision denied the Veteran's claims for service connection for a right leg sprain.  A March 2010 rating decision the RO granted service connection for PTSD (rated as 30 percent disabling) and right knee osteoarthritis (rated as 10 percent disabling).  The Veteran appealed the evaluations assigned.  Thereafter,      in March 2015 the RO increased the Veteran's rating for PTSD to 50 percent disabling, effective the date of service connection.


FINDINGS OF FACT

1.  Aside from service-connected right knee osteoarthritis, a diagnosed right leg disability has not been shown during the course of the appeal.

2.  For the entire period on appeal, the Veteran's PTSD was manifest by occupational and social impairment with reduced reliability and productivity.

3.  Since the effective date of service connection, the Veteran's right knee disability has been manifested by arthritis, flexion to no less than 110 degrees, full extension (0 degrees), pain, weakness, popping, and flare ups.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for right leg muscle injury residuals have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Veteran's claims of entitlement to higher ratings for PTSD and right knee arthritis arise from his disagreement with the initial evaluations following the grant of service connection.  As such, additional notice is not required and any defect in the notice for those claims is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the claim for service connection for a right leg sprain, the notice requirements of the VCAA require VA to notify a claimant of what information 
or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in March 2008.

Regarding the duty to assist, the Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.  The Board notes that the March 2015 VA PTSD examination report initially notes that the Veteran "has never attended any mental health counselor."  Immediately thereafter, the report states that the Veteran "has been seeing a counselor at the Vet Center once a month..."  The Board also notes that in a statement received in February 2013, the Veteran reported that he had received treatment at VA medical centers in Mather or McClellan.  Despite these statements, the Board finds that there is no evidence that outstanding VA treatment records exist that have not been associated with the file.  In addition to the self-contradicting statements in the March 2015 examination report, the record contains other indicators that the Veteran has not received VA treatment for his service connected conditions.  Specifically, at his February 2010 PTSD and knee examinations the Veteran denied having treatment for either condition; in a statement received in October 2010 the Veteran reported that he had never received treatment from a VA facility; in October 2011 a private treatment provider suggested that the Veteran seek outpatient counseling for his PTSD, indicating that he was not already receiving it; at his April 2011 and July 2014 knee examinations the Veteran described self-treatment of his knee disability; at his January 2012 examination the Veteran reported that he had never had any mental health treatment; and finally, in a statement received in July 2013 the Veteran stated that he had not been seen at any VA facilities for his conditions    and that any medical records that could support his claim had been provided.  Regarding the Veteran's February 2013 report that he had received VA treatment   in Mather or McClellan, the Board notes that several of his examinations were conducted at the VA Outpatient Clinic in McClellan, California.  Thus, the Board finds that the duty to assist the claimant has been satisfied.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until  the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran contends that he developed right leg muscle strain during his active service, and that the condition has persisted since that time.

The Veteran's service treatment records reveal that the Veteran was seen in February 1971 for a strained leg muscle in the right leg.  The assessment at that time was of a mild post collateral ligament strain; the treating clinician recommending using heat and an ace bandage.  Thereafter, the February 1973 separation examination noted normal lower extremities and the Veteran specifically denied having a trick knee, leg cramps, bone deformities, or lameness in his concurrent report of medical history. 

In April 2011 the Veteran was afforded a VA examination in connection with 
his claim for service connection.  The examiner noted the Veteran's in-service treatment for muscle strain on the back of his right knee.  However, after examining the Veteran it was noted that the Veteran did not have a right leg disability that 
was separate and distinct from his service-connected right knee osteoarthritis.  Specifically, the examiner noted that the Veteran did not have any muscle strain at the time of the examination.  

The Board observes that, in rating any disability, "[t]he evaluation of the same disability under various diagnoses is to be avoided."  38 C.F.R. § 4.14.  Specifically, granting service connection for two separate disabilities based on the same symptoms constitutes impermissible pyramiding of benefits.  See generally Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Additionally, congress specifically limits entitlement for service-connected    disease or injury to cases where such incidents have resulted in a disability.  See    38 U.S.C.A. § 1110.  Although the Veteran was treated for right leg muscle strain in service, in the absence of proof of a current diagnosis of a disability that is separate and distinct from the Veteran's service-connected right knee osteoarthritis, service connection for right leg muscle strain cannot be established.  See Brammer v. Derwinski, 3 Vet. App. at 225.  

To the extent the Veteran believes that he has a current residual of a right leg muscle injury that is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of muscle injuries are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion that he has residual muscle disability of the right leg distinct from the already service connected right knee disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for right leg muscle injury residuals is denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

	A. PTSD

The Veteran's PTSD is currently rated as 50 percent disabling under the criteria     of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are as follows.

A 50 percent rating is assigned for occupational and social impairment with  reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of   the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely     on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates    that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A 
GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  
After review of the evidence of record, the Board finds that a higher evaluation for PTSD is not warranted during the period under review.

Throughout the course of the appeal the medical evidence of record reflects that the Veteran's PTSD was manifest by symptoms that include depressed mood, anxiety, panic attacks, obsessive rituals, difficulty concentrating, nightmares, night sweats, exaggerated startle reflex, hypervigilance, anger, and irritability.  A history of transient suicidal ideation was also reported in private records.

In private treatment records dated in December 2008 the Veteran was noted as working as a custodian for a local school district.  At that time he reported that his PTSD symptoms had a significant impact on his working relationships.  Upon examination the Veteran was noted as having appropriate personal hygiene and clear coherent speech.  He presented with a flat affect but his insight and judgment appeared intact.  The Veteran was specifically noted as being a pleasant and credible historian.  The examiner assigned a GAF score of 50/55.

Upon VA examination in February 2010, the Veteran reported having a good relationship with his wife (then married for 43 years) and children.  At that time 
he reported his mood was "pretty good" and noted that he was not depressed.  He detailed PTSD symptoms including irritability, anxiety, sleep troubles, and hypervigilance.  Regarding his social habits, the Veteran described himself as a "homebod[y]" but noted that he and his wife often attended car shows on the weekends with friends.  He also reported having several beers every day, sometimes with friends.  Regarding his employment history, he noted working as a business owner followed by working for a school district, and that he stopped working after his left knee replacement because he did not get along with his boss.  Upon examination, the examiner noted that the Veteran was casually attired but well groomed.  His mood and affect were euthymic and his speech was normal, logical, and spontaneous.  Insight and judgment were noted as good, and the Veteran's remote memory was grossly intact.  Ultimately, the examiner found that the Veteran's symptoms were mild and assigned a GAF score of 62.

In February 2011 the Veteran's wife submitted a lay statement regarding her husband's PTSD symptoms.  She reported that prior to his service in Vietnam,    the Veteran was a calm, easy going, and fun loving man.  However, upon his separation from service she noted that he abused alcohol frequently, had erratic mood swings, difficulty sleeping, and that he had trouble concentrating.  She also noted that the Veteran suffered from anxiety and that he was often hypervigilant.

While receiving private treatment in October 2011 the Veteran reported that his PTSD symptoms were "significantly impact[ing his] work, social and intimate relationships."  Upon examination the Veteran was noted as having appropriate personal hygiene and clear coherent speech.  He presented with a flat affect but his insight and judgment appeared intact.  The Veteran was specifically noted as being a pleasant, cooperative person and a credible historian.  The examiner assigned a GAF score of 45/50.

Shortly thereafter, a January 2012 VA examiner found that the Veteran's symptoms were productive of occupational and social impairment that decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress.  During the examination the Veteran reported attending auto shows and performing household duties including cooking, cleaning, and taking care of his elderly father.  The examiner noted that the Veteran was guarded and in chronic denial regarding his alcohol abuse.  Specifically, the examiner noted that if the Veteran would be cooperative regarding his alcohol history, "I might be able to say whether or not his alcoholism is secondary to his [service connected] PTSD."  The examiner assigned a GAF score of 55, and noted that while the score was lower than that assigned by the 2010 VA examiner, that examiner did not have complete information regarding the Veteran's alcohol abuse.

A March 2015 examiner also found that the Veteran's symptoms were productive  of occupational and social impairment that decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress.  During the examination, the Veteran reported being married for 46 years with two children.   He indicated that he does not get along with his autistic son but he did not attribute this to his PTSD symptoms.  Regarding his mood, the Veteran stated that he was "happy[.]"  He stated that when he gets down, he uses his six big dogs and three classic cars to lift his spirits.  He also reported that he enjoys cooking shopping, and socializing with friends.  While he reported being tearful sometimes, he attributed this to his physical limitations.  Similarly, he endorsed sudden outbursts of anger but reported that he gets "over it."  On examination the Veteran was noted as 
being cooperative, although he did have an angry tone.  The examiner specifically 
noted that the Veteran provided vague responses, especially regarding his current symptoms.  Ultimately, the examiner stated that the Veteran's symptoms appeared to be mild and that "it doesn't appear that his PTSD symptoms have increased in severity since his last C&P exam[ination.]"  

The Board finds that throughout the entire period on appeal, the Veteran's PTSD most closely approximates the currently assigned 50 percent rating.  In that regard, the Veteran did not demonstrate the symptoms associated with higher ratings, nor did he did he demonstrate other symptoms of similar severity, frequency, and duration.  In fact, the 2012 and 2015 examiners only noted symptoms commiserate with the lesser 10 or 30 percent rating.  Indeed, while the Veteran reported limited social relationships during his private treatment sessions, the record indicates that he has been married for over 45 years and that he has friends with whom he attends car shows and shares a beer.  Moreover, the symptoms the Veteran described to the VA examiners, including nightmares, chronic sleep impairment, depressed mood, and disturbances of motivation are contemplated by the 50 percent rating criteria.  Although the private treatment records note a history of transient suicidal ideation, VA examinations note such ideation occurred many years ago, with the Veteran denying suicidal ideation at the 2010, 2012, and 2015 examinations.  Upon consideration of the record, the Board finds that the Veteran's overall mental    health picture as evidenced during three VA examinations and while receiving private mental health treatment is consistent with a 50 percent rating, but no higher.

The Board has considered the lay assertions from the Veteran and his wife regarding his symptomatology and the severity of his condition, but concludes that the findings during medical evaluation are more probative than the lay assertions to that effect.  While the Veteran has received private treatment during the course of the appeal,    the findings on those visits are consistent with the rating currently assigned and     with the findings on VA examination.  

Accordingly, the preponderance of the evidence is against the Veteran's claim, and an evaluation in excess of 50 percent for PTSD is denied.

	B. Right Knee

The Veteran is seeking an initial rating in excess of 10 percent for service-connected right knee disability.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss  where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

As indicated in the March 2010 rating decision that granted service connection, the Veteran's right knee disability is currently assigned a 10 percent rating based on osteoarthritis with painful limitation of motion.  

Under Diagnostic Code 5260, limitation of flexion of the leg to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; a rating higher than 20 percent requires even more limited flexion.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that limitation of extension of the leg to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating, and higher ratings require even more limited extension.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is appropriate when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation when there is severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

Upon review of the record, the Board finds that an evaluation in excess of 10 percent for the Veteran's right knee disability is not warranted at any time.  At no point in the record is right knee flexion or extension limited to a compensable degree demonstrated.  At worst, the Veteran demonstrated, during a January 2010 VA examination, right knee flexion to 110 degrees, with full extension.  During an April 2011 VA examination, the Veteran demonstrated right knee flexion to 118 degrees, with full extension.  Thereafter, in January 2012 the Veteran was noted as having right knee flexion to 130 degrees, with full extension.  During his most recent VA knee examination in July 2014, the Veteran demonstrated right knee flexion to 120 degrees, with full extension.  While the Veteran was noted as losing 30 degrees of flexion upon repetition at the 2010 examination, he was only noted as losing two degrees upon repetition at the 2011 examination.  Moreover, the 2012 and 2014 VA examiners found no additional limitation in range of motion following repetitive-use testing, and noted full muscle strength, although some evidence of atrophy from disuse was noted.

When determining what disability rating is appropriate, the Board has considered the Veteran's statements regarding the difficulty he experiences ascending stairs, walking, and driving for prolonged periods as a result of right knee pain.  The Board also acknowledges that there is some evidence of record of additional limitation of motion after repetition, and painful motion of the Veteran's right   knee has been documented.  However, the Veteran's subjective complaints were taken into account and discussed by the VA examiners, and were considered in determining functional loss.  Moreover, the RO assigned the Veteran a 10 percent rating for his right knee disability for his complaints, even though compensable limitation of motion was not shown.  The Board concludes that the medical findings of record do not support a rating higher than that assigned for painful motion, and are of greater probative value than the Veteran's lay allegations regarding his entitlement to a rating higher than 10 percent.

The Board has also considered whether a higher or separate rating is warranted under Diagnostic Code 5257.  The medical evidence of record does not document objective instability or subluxation during the course of the claim.  In this regard, the 2010, 2011, 2012, and 2014 VA examiners found no instability or subluxation.  On the July 2014 examination, Lachman test, Posterior drawer test, and valgus    and varus testing for stability were all normal.  Although the Veteran reported subjective complaints of instability, the Board finds the objective testing on VA examinations to be more probative than the Veteran's lay assertions.  

In sum, the medical evidence of record documents noncompensable limitation of motion even considering his complaints of pain and functional impairment, and a knee that is stable on objective testing.  Therefore, the preponderance of the probative evidence is against higher or separate ratings under Diagnostic Codes 5260, 5261, and 5257.  Additionally, the record does not show that the Veteran currently suffers from dislocated semilunar cartilage or nonunion or malunion of the tibia or fibula.  Accordingly, Diagnostic Codes 5258 and 5262 cannot serve as a basis for a higher rating. 

Accordingly, the preponderance of the evidence is against the Veteran's claim, and an evaluation in excess of 10 percent for a right knee disability, is denied.

	C. Other Considerations

The Board has also considered whether the Veteran's right knee disability and his PTSD present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral of either of those disabilities to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the applicable rating criteria for those disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  With respect to his claim for an increased rating for PTSD, the Board also notes that it has considered all psychiatric symptomology in determining his functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  

With respect to the knee disability, the rating criteria, with consideration of 38   C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and his subjective symptoms, and provide for higher ratings for more severe symptomatology than is shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38      C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  

In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral of his increased rating claims for extraschedular consideration is not warranted. 

As a final matter, the Board notes that the Veteran was assigned a total disability rating based on unemployability effective March 22, 2012.  The Veteran has not appealed that decision.  Prior to that time and during the course of this appeal, the Veteran reported that he retired from his family's grocery business due to age or eligibility.  He also reported retiring from his position as a custodian for the local school district in 2009 due to his service-connected left knee disability.  He has        not alleged that he is unemployable due to his right knee or PTSD individually.  Moreover, the January 2012 knee examiner noted that he was capable of sedentary employment at that time and the January 2012 and March 2015 VA PTSD examiners noted that his PTSD does not result in total occupational impairment.  In light of these facts, further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not required.

In reaching the above conclusions the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claims for increased ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for right leg muscle injury residuals is denied.

A rating in excess of 50 percent for PTSD is denied.

A rating in excess of 10 percent for the right knee disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


